Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 12.1 QUEST DIAGNOSTICS INCORPORATED COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (DOLLARS IN THOUSANDS, EXCEPT RATIOS) FOR THE NINE MONTHS ENDED YEAR ENDED DECEMBER 31, SEPTEMBER 30, Income from continuing operations before taxes, equity earnings and minority share of income $ Adjustments: Distributed income from less than 50% owned companies Fixed charges Earnings from continuing operations before taxes and fixed charges, as adjusted $ Fixed charges: Interest expense $ Portion of rent expense which represents interest factor Total fixed charges $ Ratio of earnings to fixed charges x x x x x x
